Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Priority
This application is a continuation of the prior filed application 15818102 filed on 11/20/2017 which was the continuation of  15491661 filed on 4/19/2017 which was a continuation of an application 14434528 filed on 4/9/2015 which was a continuation of PCT application filed on 1/15/2014 which gets the benefit of provisional application filed on 1/21/2013
Response to Amendment

Claims 1 and 11 are amended. Claims 8-9 are cancelled. Claims 1-7 and 10-12 are presented for examination  
Response to Arguments
Double Patenting
Double patenting rejection is withdrawn in light of amendments 

Section 102 Rejections
Applicant argues “ In her rejection of claims 8 and 9, the Examiner cited Crockett in combination with Recommendation as showing true peak sample value and measurement method. Applicant disagrees. Recommendation merely describes the true peak algorithm. Nowhere does Recommendation disclose or suggest an encoded audio bitstream that "includes metadata indicative of a loudness of at least some of the audio data, an indication of a true peak sample value of an audio program and an indication of a measurement method used to determine the true peak sample value of the audio program," However the concept of encoded bitstream is taught by Crockett. Recommendations suggests to indicate the true peak and the measurements method. Further Recommendation also indicate to use loudness, true peak and measurement for the purpose of broadcasting, hence it will be obvious for Crockett to modify the payload with such information  to make sure the right version is used to extract the data and the true peak gives the accurate representation of the loudness
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 10-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Crockett ( US Pub: 20090063159) and further in view of Recommendation ITU-RBS.1771-1 herein after “Recommendation” ( Requirements for loudness and true-peak indicating meters) 


Regarding claim 1, Crockett teaches a n audio processing unit, comprising: 5a buffer memory configured to store an encoded audio bitstream ( embodied within delivering bitstream, Para 0015-0016) , wherein the encoded audio bitstream contains audio data and metadata ( audio data and metadata, Para 0014-0016) , wherein the metadata includes a payload of loudness metadata, wherein the payload of loudness metadata includes metadata indicative of a loudness of at least some of the audio data ( loudness value, Para 0017-0020) ; a parser coupled to the buffer memory and configured to extract the audio data and the 10payload of loudness metadata from the encoded audio bitstream ( extract metadata and audio content , Para 0071, 0082 0080) ; a decoder coupled to the parser and configured to decode the audio data to generate decoded audio data ( decoded audio content, Para 0115-0117, Fig 6-Fig 8) ; and a subsystem coupled to the parser and the decoder and configured to perform post- processing on the decoded audio data in response to the metadata indicative of the loudness of at 15least some of the audio data ( apply for e.g. DRC to the audio, Fig 8) 
Crockett does not explicitly teaches metadata includes an indication of a true peak sample value of an audio program and an indication of a measurement method used to determine the true peak sample value of the audio program and decoding the true peak sample value and the measurement method used to determine the true peak sample value
However in the same field  endeavor Recommendation teaches loudness program includes an indication of a true peak sample value of an audio program( that audio meters employed to measure programme loudness, and/or to indicate true-peak level to assist in the avoidance of overload of digital audio signals, page 1, Under recommends)  and an indication of a measurement method used to determine the true peak sample value of the audio program ( measurement method based on recommendation is BS1770 and BS1771 later was suggested which incorporated measurements from BS1770, Page 1, 10-12)  and decoding the true peak sample value and the measurement method used to determine the true peak sample value ( for the purpose of broadcasting) 
Crockett has a base concept of loudness metadata which includes the loudness. Crockett differed by the claimed invention based what should be includes in the loudness program. Recommendation mentions the concept of indicating the true peak and also the measurement methods since there are multiple algorithms such as BS1770, BS1771 for the program loudness. It would have been obvious having the teachings of Crockett to include the concept of Recommendation before effective filing date to incorporate the indication for  true peak and the method of measurements  to make sure the right version is used to extract the data and the true peak gives the accurate representation of the loudness 



Regarding claim 2, Crockett as above in claim 1, teaches wherein the metadata indicative of the loudness of at least some of the audio data includes metadata indicative of a measured loudness of an audio program ( loudness, Fig 8) 

Regarding claim 3, Crockett as above in claim 2, teaches wherein the payload of loudness metadata further includes an indication of a measurement method used to determine the measured loudness of the audio program ( These bytes may be used to store information such as the type or version of loudness algorithm used or other information, Para 0064) 

Regarding claim 5, Crockett does not explicitly teaches wherein the metadata indicative of the loudness of at least some of the audio data includes metadata indicative of a short-term loudness of an 30audio program
However Camerer teaches wherein the metadata indicative of the loudness of at least some of the audio data includes metadata indicative of a short-term loudness of an 30audio program ( The short-term loudness is generated by using the measurement algorithm described in Recommendation ITU-R BS.  1770, but without the use of a gate, and setting the integration period to be 3 seconds., Page 12; which is incorporated in BS.1771-x) 
It would have been obvious having the teachings of Crockett to further include the concept of Recommendation before effective date since there are multiple algorithms such as BS1770, BS1771 for the program loudness and incorporating that in the version algorithm mentioned in Crockett to make sure the right version is used to extract the data 

Regarding claim 6, Recommendation as above in claim 5, teaches wherein the payload of loudness metadata further includes an indication of a measurement method used to determine the short-term loudness of the audio program ( short term loudness, Page 1, Page 11 and Page 12 ) 

Regarding claim 7, Recommendation as above in claim 6, teaches 5, wherein the measurement method is defined in ITU-R BS.1771 ( BS 1771, Page 11-Page 12) 

Regarding claim 10, Recommendation as above in claim 9, teaches 15wherein the measurement method is defined in ITU-R BS.1770. (  ITU-R BS.1770, Page 12) 

Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 12, Crockett teaches 12. A computer-readable medium, which is a non-transitory medium, and on which is 30stored a computer program for causing one or more processors to perform the method of claim 11 ( Para 0150) 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett ( US Pub: 20090063159) and further in view of Recommendation ITU-RBS.1771-1 herein after “Recommendation” ( Requirements for loudness and true-peak indicating meters) and further in view of Camerer ( Overview of the EBU Loudness Recommendation R 128) 

Regarding claim 4, Crockett modified by Recommendation  as above in claim 1, does not explicitly teaches , wherein the measurement method is defined in ITU-R BS.1770 
However Camerer teaches wherein the measurement method is defined in ITU-R BS.1770   ( ITU-R BS.1770, Under Program Loudness and Target Level) 
It would have been obvious having the teachings of Crockett to further  include the concept of Camerer before effective filing date since ITU-R BS.1770 is a traditional international standard ( Under A FIRST STEP TOWARD A SOLUTION: THE LOUDNESS METERING RECOMMENDATION) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674